Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bijal Shah-Creamer on 25 February 2021.
In claim 1, in line 7 -- wherein -- has been inserted after “support member;”.
The following is an examiner’s statement of reasons for allowance: Claim 1 and the claims dependent therefrom are deemed to distinguish for reasons of record contained in Applicant’s Remarks filed on 02/25/2021, specifically concerning the combination of prior art applied fairly teaching or suggesting dissolving of a phosphorescent material in an organic solvent to prepare a mixed liquid which is filtered by a filtering device which includes a fluororesin membrane filter. Both the prior art of record and the newly cited prior art cumulatively teach treating a dispersion of phosphorescent material or such material dissolved in an aqueous solution with such fluororesin membrane filter.
The Examiners Amendment was made for the purpose of mitigating a 35 U.S.C. 112 (b) or grammatical issue in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
JWD
03/01/2021
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778